department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 or sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b state c date d location e homeowners_association dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you qualify for exemption under sec_501 of the code reasons stated below no for the do you qualify for exemption under sec_501 of the code no for the reasons stated below letter cg catalog number 47628k facts you were formed as an unincorporated association in the state of bon c according to your bylaws your organizing document you were formed for the following purposes a b c of all best interests represent the property owners within to the community of d a planned unit development located in b and especially as it relates to the proper and reasonable governance of the business and financial affairs of d inform advise and e’s board_of directors about relevant d community and business issues and their conduct of the business affairs and governance of e inform and educate d property owners about relevant d community and business issues of importance and especially those which impact the fair and reasonable governance of business affairs with d positively influence d assist in the election of d owners to the e board_of directors who generally agree with the positions advocated by you d is a private gated community consisting of homeowners which exists to ensure the safety and enjoyment of residents and their guests the preservation of the aesthetic values of the community and the protection of d property owners included in d is a private country club with a golf course homeowners of d are assessed a mandatory fee providing access to this country club among other amenities residents of d are covered under the provisions of e d’s homeowner association your activities consist of attending the monthly board meetings as well as researching and evaluating the business and financial practices of e you then send letters to residents of the d subdivision to communicate your views and positions regarding the actions of e to which you are opposed the letters include endorsements of candidates for e’s board_of directors one of which is your president you meet with members and your membership is confined to property owners in your subdivision you currently have homeowners contributing to you out of homeowners in the subdivision to advocate your principles staff of paid e you will receive funding through voluntary contributions from homeowners within d your expenses will include supplies legal fees and meeting and mail expenses letter cg catalog number 47628k issue one c law sec_501 of the internal_revenue_code exempts business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind its activities should be directed to the improvement of ordinarily carried on for profit business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_59_391 1959_2_cb_151 stated that an organization is composed of individuals firms associations and corporations each representing a different trade business occupation or profession it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members held such an organization is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of revrul_70_244 1970_1_cb_132 stated that an organization of business and professional persons of its members but having no specific program directed to the improvement of business conditions does not qualify for exemption under sec_501 of the code a community providing luncheon and bar facilities for in 19_tc_1146 the court denied exemption as a business league the organization was open to individual since there was no common business motorists without regard to business interests its purpose the interest among its members the organization could furtherance of the common business_interest of all therefore the organization does not meet the membership and purpose requirements for sec_501 although the petitioner engaged in some activities of a civic nature notably in the field of traffic and highway safety its main activities were not directed toward the improvement of business conditions the court found the petitioner's main purpose and activities cannot be characterized as fostering the improvement of business conditions and practices generally in an industry therefore the organization is not an exempt business league not have as its members letter cg catalog number 47628k application of law a of you are not an organization described in sec_501 because your activities are not those board representing the interests of select property owners as it relates to the governance of your community subdivision and attempting to influence your owner’s association are not the activities of a business league chamber of commerce or real-estate board league chamber of commerce or real-estate business you do not meet the requirements of sec_1_501_c_6_-1 of the regulations because your members do not share and promote a common business_interest your activities consist of providing services to members as opposed to improving the business this is evidenced by the fact that your conditions of one or more lines of business activities are directed exclusively at the d community and not to a line_of_business owning a home is not a line_of_business finally you state that these concerns are most applicable to the percent of homeowners in d that are not members of the country club you are similar to the organization described in revrul_59_391 since your members do of homeowners who have common residences not common business interests here you were formed to exchange information on the conduct of e which furthers no line_of_business for these reasons you do not qualify for exemption under c interest membership consists a common business share not you are similar to the organization in revrul_70_244 because you do not have a program designed to improve the business conditions of one or more lines of business your activities meeting with members of e and attending their meetings for the purpose of achieving a safer more secure and well managed community furthers no line_of_business you were formed to represent and advocate the interests of your members as well as to serve as a system of checks and balances on e e is a homeowners_association not an industry or line_of_business for these reasons you do not qualify for exemption under c also similar to you are the organization in american automobile association v commissioner supra because your membership is open to any property owner in d without regard to their business interests therefore you cannot be characterized as fostering the improvement of business conditions and practices generally in an industry applicant’s position you stated that you monitor advise and advocate the governance maintenance and operations of business conditions of all real_estate owners within your subdivision furthermore you meet the e thereby improving the general economic welfare and letter cg catalog number 47628k basic requirements of a business league under the provisions of sec_501 it is your position that you are an advisory and advocacy organization which does not own property in d finally you point out that the term line_of_business refers to an industry or all components of an industry within a geographic area such as d service response to applicant’s position after considering your position we have concluded that the basis previously cited for proposing to deny your application_for exemption under sec_501 remain valid due to the fact that your membership is composed of individuals confined to a specific community subdivision without a common business_interest the preceding facts and analysis you do not meet the requirements to be considered a business league as described in you cited that a line_of_business can promote all components of an industry within a certain geographic area a gated community of homeowners does not constitute an industry therefore there is no industry in relation to your geographic area you are promoting the interests of certain homeowners in d relative to the policies and practices of e the homeowner’s association in d issue two c law profit but operated exclusively for sec_501 of the code provides that civic leagues or organizations not organized for local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax the promotion of welfare social or sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and is action_organization as set forth in paragraph c of regulation c -1 social improvements and not an it letter cg catalog number 47628k revrul_80_206 1980_2_cb_185 a nonprofit organization that promotes the legal rights of tenants in a particular community and occasionally initiates litigation to contest the validity of legislation adversely affecting tenants may qualify for exemption under sec_501 c of the code as a social_welfare_organization revrul_73_306 1973_2_cb_179 a nonprofit organization formed to represent member-tenants of an apartment complex in negotiations with landlords in litigation and before local and federal regulatory agencies with respect to matters of mutual concern to the tenants does not qualify for exemption under sec_501 c of the code revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare application of law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare may be exempt from federal_income_tax sec_1_501_c_4_-1 defines social welfare as being primarily engaged in promoting in some way the common good and general welfare of the people of the community based upon the facts you presented you do not promote the common good and general welfare of the people in the community rather you promote only the individual interests of some property owners in d as it relates to their obligations to e you are advocating for aspects within the covenants of thus you are operating for the private interests of your members and not for the e welfare of the people of the community and do not qualify for exemption under c you are distinguishable from the organization in revrul_80_206 in that the organization in this ruling educates tenants in an entire county about their legal rights and obligations you advocate changing certain agreements within your covenants with the organization in revrul_80_206 educated and which you disagree you advocate for a particular outcome and lobby to elect informed their residents individuals to your homeowners_association you are also distinguishable in that you letter cg catalog number 47628k your private primarily concerned with are community in general revrul_73_306 promote the interests of residents within a particular apartment complex similar in subdivision larger this characteristic you are similar to the organization in in in this revenue_ruling the organization was formed only to you are private gated that you promote only the interests of residents within subdivision gated and the not a the organization described in revrul_74_17 failed to qualify for exemption from federal_income_tax because it was formed solely to provide for the management and similarly you are formed to advocate maintenance of a condominium housing project this is evidenced by your promotion and for a change in the management of sponsoring of candidates for election to e’s governing body in addition according to your letter to property homeowners you work to improve your community especially as it relates to protecting and enhancing your property values the letter also describes your opposition to the transfer of the responsibility of exterior residential maintenance to individual homeowners therefore you are operating for the private interests of your members and do not qualify for exemption from federal_income_tax under sec_501 of the code e applicant’s position you state that you benefit the community by being open to d providing the owners with information and perspective regarding community issues you also state that you serve as an advocate of your members to bring issues to the attention of e thereby serving as a system of checks and balances you believe that e has made decisions detrimental to your community you state that your success or failure may impact the broader community of d all homeowners in you go on to say that you do not carry on any kind of business normally operated for profit and no part of your earnings will inure to the benefit of private individuals furthermore you state that your efforts have not been directed at benefitting any single owner or group of owners with your community service response to applicant’s position after considering your position we have concluded that all bases previously cited for proposing to deny your application_for exemption under sec_501 remain valid the information provided to your community is based upon disagreements between you and e literature also includes promoting certain individuals to e’s governing body these items along other materials advocate to your members how disagreements with e will exclusively impact their individual property values be elected to letter cg catalog number 47628k you state that your success or failure will benefit the broader community outside d a gated subdivision however you acknowledge that your efforts are directed principally at improving the governance and social welfare of the d community therefore any benefit to the broader community outside of your gates is merely incidental to benefitting the private interest of your homeowners according to the information you submitted you were started in by a group of homeowners within d in response to your growing concerns about the governance of your community you go on to say these concerns apply most especially as it relates to the interests of the approximately percent of all d owners who are not members of the d country club since you were formed for the purpose of responding to concerns of a minority of homeowners in d your efforts have been directed to a small_group of owners within your community conclusion based on the facts and information provided the service concludes that you do not meet the standards of exemption under sec_501 because your purpose and activities are not in furtherance of a common business_interest instead you advocate for the interests of a group of homeowners which is not a line_of_business or industry because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code your efforts are to advocate and promote your interests within a gated subdivision as opposed to informing and educating the community in general therefore you are not described in sec_501 it is the burden of the applicant organization to provide evidence that they meet the standards of exemption we find that you have not met this burden you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter a protest if you believe this determination is incorrect we will consider your statement and decide if that information affects our determination lf your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47628k types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ the statement of facts this may be done by adding item must be declared true under penalties of perjury to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter cg catalog number 47628k you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
